Per Curiam,
At the election held in the Borough of Sugar Notch on November 4, 1913, two of the councilmen to be elected were to fill unexpired terms caused by death. By section 4 of the Act of May 22,1895, P. L. 109, it was necessary for the qualified electors to designate on their ballots that they voted for two persons named thereon to fill unexpired terms. This was not done, and it was impossible to tell from the ballots cast who of the six receiving the majority of the votes cast had been elected for the unexpired terms. These were to be filled in accordance with the provisions of the Act of 1895. The‘Act of June 19, 1911, P. L. 1047, makes none for them. This was the correct view of the learned court below, and the judgment of ouster is affirmed.